Citation Nr: 0829699	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  01-02 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than March 30, 
2000, for an award of a total rating based upon individual 
unemployability (TDIU) due to service-connected disability.

2.  Entitlement to an effective date earlier than March 30, 
2000, for an award of special monthly compensation (SMC).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 until 
June 1951.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2000 rating decision by the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri, which established TDIU and SMC benefits effective 
from March 30, 2000.

By a June 2006 decision, the Board denied the veteran's 
earlier effective date claims regarding his TDIU and SMC.  He 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  Thereafter, by an August 2007 
Order, the Court, pursuant to a joint motion, vacated the 
Board's decision as to these issues, and remanded the case 
for compliance with the instructions of the joint motion.

The veteran provided testimony at a hearing before a Veterans 
Law Judge (VLJ) in September 2002.  A transcript of this 
hearing has been associated with the veteran's VA claims 
folder.  However, the VLJ who conducted this hearing is no 
longer employed with the Board.  Pursuant to 38 C.F.R. § 
20.707, the Board Member who conducts a hearing shall 
participate in the final determination of the claim. 
Accordingly, the Board sent correspondence to the veteran in 
May 2008 notifying him of this fact, and inquiring whether he 
wanted a new hearing.  In June 2008, the veteran responded 
that he did not wish to appear at a hearing, and that he 
wanted his case to be adjudicated based upon the evidence of 
record.

As an additional matter, the Board notes that its June 2006 
decision also denied the veteran's claim for a rating in 
excess of 40 percent for nerve palsy of the peroneal division 
of the sciatic nerve on the left lower extremity prior to 
March 30, 2000, and to a rating in excess of 80 percent 
therefrom.  However, as requested in the joint motion, the 
August 2007 Court Order dismissed the appeal as to those 
issues.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  A claim of TDIU was previously denied by a November 1997 
rating decision.  The veteran was informed of this decision, 
including his right to appeal, and he did not appeal.

3.  Following the November 1997 rating decision, the veteran 
submitted an informal claim of entailment to TDIU to VA on 
October 20, 1999.

4.  The veteran's only service-connected disability is the 
nerve palsy of the peroneal division of the sciatic nerve on 
the left lower extremity.

5.  A thorough review of all evidence of record does not 
reflect that it was factually ascertainable prior to March 
30, 2000, that the veteran was unable to obtain and/or 
maintain substantially gainful employment due to his service-
connected disability of the left lower extremity.

6.  A thorough review of all evidence of record does not 
reflect that it was factually ascertainable prior to March 
30, 2000, that the veteran had loss of use of the left foot 
due to his service-connected disability of the left lower 
extremity.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 30, 
2000, for assignment of a TDIU are not met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 
3.340, 3.400, 4.16 (2007).

2.  The criteria for an effective date earlier than March 30, 
2000, for an award of SMC are not met.  38 U.S.C.A. §§ 1114, 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 
3.350, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Initially, the Board notes that the earlier effective date 
claim flows from the grant of TDIU and SMC.  The United 
States Court of Appeals for Veterans Claims (Court) held in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Thus, because the notice that was provided 
regarding the underlying claims was legally sufficient, VA's 
duty to notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, No. 05-
876 (U.S. Vet. App. May 19, 2008).

The Board also observes that the veteran was sent multiple 
notification letters during the pendency of this case, in 
July 2003 and March 2004.  Taken together, these letters 
informed the veteran of what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the holding of the Court in Quartuccio, supra.  

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  For example, a May 2006 appellant's brief to the 
Court cited to relevant statutes, regulations, and caselaw 
regarding earlier effective date claims.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate 
that a notice defect is not prejudicial if it can be 
demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

The Board acknowledges that the notice provided to the 
veteran with respect to this claim did not include the 
specific information regarding effective date(s) as outlined 
by the Court's holding in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  However, as noted in the preceding 
paragraph, the veteran has actively participated in the 
processing of his case, and the statements submitted in 
support of his claims have indicated familiarity with the 
requirements for the benefits sought on appeal.  
Consequently, the Board concludes that the veteran has not 
been prejudiced by this lack of notification regarding the 
Court's holding in Dingess/Hartman.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate his claims decided herein and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records are in 
the claims file.  Nothing in the record indicates the veteran 
has identified the existence of any relevant evidence that is 
not of record.  He has had the opportunity to present 
evidence and argument in support of his claims, to include at 
his September 2002 Board hearing.  The Board further notes 
that the nature of the earlier effective date claims hinge on 
evidence which is already in the file.  For example, a new VA 
medical examination would only show the current severity of 
the veteran's medical condition, and not whether it was 
factually ascertainable he was entitled to TDIU and/or SMC 
prior to the current effective date.  In other words, no 
amount of additional evidentiary development would change the 
outcome of this case.  Consequently, the Board finds that the 
duty to assist has been satisfied in this case.

The Board also observes that it previously determined in the 
June 2006 decision that both the duty to notify and duty to 
assist had been satisfied.  Neither the May 2006 appellant's 
brief nor the subsequent joint motion which was the basis for 
the August 2007 Court Order disputed that determination.  

The Court has stated that advancing different arguments at 
successive stages of the appellate process does not serve the 
interests of the parties or the Court, and that such a 
practice hinders the decision-making process and raises the 
undesirable specter of piecemeal litigation.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) ("Court will [not] 
review BVA decisions in a piecemeal fashion"); see also 
Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 
F.2d 331 (Fed. Cir. 1992) ("[a]dvancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court").  The Board is 
therefore confident that if the Court had any substantive 
comments concerning the Board's findings regarding the duties 
to assist and notify, such would have surfaced in the joint 
motion or the Court Order so that any deficiencies could be 
corrected.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  TDIU

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

The relevant legal criteria provide that it is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b).  A total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  A total disability may or may not be 
permanent.  Total ratings will not be assigned, generally, 
for temporary exacerbations or acute infectious diseases 
except where specifically prescribed by the schedule.  38 
C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(2). 

In order for entitlement to an increase in disability 
compensation to arise, the disability must have increased in 
severity to a degree warranting an increase in compensation.  
See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting 
that, under § 5110(b)(2) which provides that the effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 
C.F.R. § 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred; that this section was intended to be applied in 
those instances where the date of increased disablement can 
be factually ascertained with a degree of certainty.  It was 
noted that this section was not intended to cover situations 
where disability worsened gradually and imperceptibly over an 
extended period of time.

The Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) 
required a review of all the evidence of record (not just 
evidence not previously considered) as to the disability in 
order to ascertain the earliest possible effective date.

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
as well as (2) a review of all the evidence of record to 
determine when an increase in disability was "ascertainable."  
Hazan, 10 Vet. App. at 521.  The Board notes that the joint 
motion which was the basis for the August 2007 Court Order 
contended, in part, that the June 2006 Board decision erred 
in only considering evidence in the one year period prior to 
the October 20, 1999, claim; i.e., the Board did not review 
all of the evidence of record as mandated by the holding in 
Hazan.

In determining the date of claim in this case, the Board 
acknowledges that the veteran submitted VA Form 21-8940 
(Application for Increased Compensation Based on 
Unemployability) in October and November 1997.  However, this 
claim of entitlement to TDIU was denied by a November 1997 
rating decision.  The veteran was informed of that decision, 
including his right to appeal, by correspondence dated in 
December 1997.

The veteran's attorney has contended that a valid of Notice 
of Disagreement (NOD) was submitted to the November 1997 
rating decision.  In a February 2008 statement, the attorney 
referenced an "October 22, 1997" letter from the veteran to 
his representative which was included in the material 
provided to VA, and should constitute an NOD.  This document 
was submitted in conjunction with the VA Form 21-8940 in 
October 1997, and, thus, was a claim for benefits.  As the 
rating decision on the TDIU was not promulgated until 
November 1997 with notification in December 1997, the 
document was clearly not an NOD to the denial of that rating 
decision.  The record does not otherwise indicate he 
submitted written communication in the one year period from 
the date of the December 1997 notice letter in which he 
expressed disagreement with the denial of TDIU and a desire 
for appellate review.  See 38 C.F.R. § 20.201 (1997 & 2007) 
(what constitutes an NOD).  Consequently, the Board finds 
that he did not submit a timely NOD to that decision, and it 
is final.

The veteran's attorney has also contended that the veteran 
had an open, unadjudicated claim for TDIU in that he 
consistently contended that he was seeking a 100 percent 
rating for his service-connected nerve palsy of the peroneal 
division of the sciatic nerve on the left lower extremity.  
Although that claim was denied by an August 1997 Board 
decision, it was on appeal to the Court which subsequently 
vacated that decision by an April 1999 Court Order.  
Moreover, then and now, that disability of the left lower 
extremity is the veteran's only service-connected disability.  
The attorney pointed to the fact that the November 1997 
rating decision also denied a rating in excess of 40 percent 
for the service-connected left lower extremity disability, 
but that issue was not foreclosed as it was on appeal to the 
Court.

The Board acknowledges, as contended by the veteran's 
attorney, that caselaw holds that once a veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, his claim for an increased rating is deemed 
to include a claim for TDIU.  See Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001); Andrews v. Nicholson, 421 
F.3d 1278, 1284 (Fed. Cir. 2005).  In this case, however, 
TDIU was considered and denied by the November 1997 rating 
decision.  Accordingly, there was no unadjudicated claim for 
TDIU.

In view of the foregoing, the Board finds that the November 
1997 rating decision as to the denial of a TDIU is final.  
The Board previously determined in the June 2006 decision 
that the next claim of TDIU was received October 20, 1999.

The Board also observes that the veteran's own actions in 
this case appear to foreclose consideration of an implicit 
TDIU claim based upon the assigned rating for his service-
connected disability of the left lower extremity.  By the 
June 2006 decision, the Board found that he was not entitled 
to a rating in excess of 40 percent for that disability prior 
to March 30, 2000, and the appeal as to that issue was 
dismissed by the August 2007 Court Order.  Consequently, the 
Board's decision as to that rating and effective date is 
final.  In Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 
2006) the United States Court of Appeals for the Federal 
Circuit held that if the record shows the existence of an 
unadjudicated claim raised along with an adjudicated claim 
and the RO's decision acts (favorably or unfavorably) on one 
of the claims but fails to specifically address the other 
claim, the second claim is deemed denied.  Although the 
Deshotel decision was in regard to a decision by the RO, the 
rationale would appear to apply to a decision by the Board as 
well.  Therefore, the Board's final determination that a 
rating in excess of 40 percent was not warranted for the 
service-connected disability of the left lower extremity 
would also apply to assignment of a TDIU based solely on that 
disability.

The Board further notes that, regardless of date of claim, 
the criteria for assignment of a TDIU were not met until 
March 30, 2000; i.e., it was not factually ascertainable 
prior to that date that TDIU was warranted.

The veteran's nerve disability of the left lower extremity is 
his only service-connected disability.  As discussed above, 
it has been determined that he is not entitled to a rating in 
excess of 40 percent for that disability prior to March 30, 
2000.  Therefore, the veteran did not meet the criteria for 
consideration of a TDIU on a schedular basis prior to March 
30, 2000.  38 C.F.R. § 4.16(a); see also Ross v. Peake, 21 
Vet. App. 528 (2008).

The Board acknowledges that extra-schedular consideration is 
to be afforded to a veteran who fails to meet the percentage 
standards and is unemployable by reason of service-connected 
disabilities.  38 C.F.R. § 4.16.  Further, the record 
reflects the veteran last worked in 1989.  Moreover, as noted 
by the veteran's attorney, various treatment records refer to 
his being unemployable and his condition being permanent.  
For example, the attorney has referenced VA clinical records 
dated in October 1990, October 1991, and January 1997 which 
refer to the veteran as being "totally" and "fully" 
disabled.  In a February 2008 statement, the attorney stated 
that records dated in November 20, 1990 stated that the 
veteran was "at present ... totally disabled as far as work is 
concerned and no indication when he will be able to return to 
work.  A considerable part of his disability is permanent."  
The subsequent October 1991 note stated that the veteran 
"has made no general progress and remains totally disabled 
for indefinite period."  

The Board observes however that the references to the 
veteran's unemployability in the progress notes cited by the 
veteran's attorney pertain to the combined impairment of the 
veteran's service-connected nerve disability of the left 
lower extremity and nonservice-connected degenerative 
arthritis of the left hip.  The record further reflects that 
he experienced significant impairment from other nonservice-
connected disabilities, including bilateral total hip 
replacement, chronic lumbosacral strain, degenerative disc 
disease and degenerative joint disease of the lumbosacral 
spine, degenerative joint disease of the knee, and 
degenerative joint disease of the left ankle.  This finding 
is supported by the fact that the veteran was found to be 
entitled to nonservice-connected pension benefits on the 
basis of nonservice-connected disabilities in 1983.

In determining whether the veteran is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  Moreover, the sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Id.

In this case, a thorough review of all evidence of record 
does not reflect it was factually ascertainable prior to 
March 30, 2000, that the veteran was unable to obtain and/or 
maintain substantially gainful employment due solely to his 
service-connected disability of the left lower extremity.  No 
competent medical opinion is of record to this effect, to 
include VA medical examinations conducted in October 1995, 
September 1996 and October 1997.  Although the October 1997 
examination found he had less than sedentary residuals 
function capacity, this appears to be in regard to his 
overall medical condition and not just the service-connected 
disability.  The Board further notes that it previously 
determined in June 2006 that the severity of the service-
connected disability of the left lower extremity was 
adequately reflected by the 40 percent schedular rating under 
Diagnostic Code 8520, which represents moderately severe 
incomplete paralysis of the sciatic nerve.  

For these reasons, the Board finds that it was not factually 
ascertainable prior to March 30, 2000, that the veteran met 
the criteria for assignment of a TDIU.

II.  SMC

The veteran is seeking an earlier effective date for the 
assignment of SMC based upon loss of use of the left foot.  
See 38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 4.63. SMC is 
payable for a particular disability for which service 
connection has been granted, in addition to the basic rate of 
compensation therefor.  See 38 C.F.R. 
§ 3.350(a).  

As with the TDIU claim, the joint motion that was the basis 
for the August 2007 Court Order criticized the Board's June 
2006 decision for not considering all evidence of record in 
adjudicating the effective date for assignment of the SMC.

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. §§ 3.350(a)(2) and 4.63 as that condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow or knee with the use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc, in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 of what is 
deemed as constituting loss of use of a foot include 
extremely unfavorable ankylosis of the knee, or complete 
ankylosis of two major joints of an extremity, or shortening 
of the lower extremity of 3-1/2 inches or more.

Moreover, 38 C.F.R. § 3.350(b) provides that complete 
paralysis of the external popliteal nerve (common peroneal) 
and consequent footdrop, accompanied by characteristic 
organic changes including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve, will be taken as loss of use of the 
foot.

In this case, the Board finds that the veteran is not 
entitled to SMC prior to March 30, 2000, as a thorough review 
of all evidence of record does not reflect that it was 
factually ascertainable prior to that date that the veteran 
had loss of use of the left foot due to his service-connected 
disability of the left lower extremity.

The Board acknowledges that the competent medical evidence 
reflects the veteran experiences pain and foot drop of left 
foot.  However, it was not until the VA medical examination 
if March 30, 2000, that the veteran was found to have 
complete paralysis of the left peroneal nerve with complete 
foot drop; i.e., this was the first competent medical 
evidence of loss of use of the left foot.  Prior medical 
records, including VA medical examinations in October 1995, 
September 1996 and October 1997, did not find he had loss of 
use of the foot, nor that the residual function could be 
accomplished equally well by an amputation stump with 
prosthesis.  In fact, the October 1995 VA examiner 
specifically opined that the veteran would not be better 
served by a prosthesis.  The October 1995 examination also 
revealed left ankle plantar flexion to 40 degrees, inversion 
to 15 degrees and eversion to 5 degrees.  The September 1996 
VA examination showed muscle strength of 3/5 in the left 
lower leg and muscle strength of 2/5 for plantar flexion of 
the left foot.  The October 1997 VA examination in October 
1997 showed the veteran had 3/5 strength for plantar flexion 
in the left foot, as well as 3/5 strength in the left lower 
leg.  In addition, a May 1999 VA outpatient treatment record 
showed 4/5 plantar flexion in the left foot.  Private medical 
records dated in August 1999 found only partial paralysis of 
the left leg, manifested as a drop foot that required 
bracing.  In other words, despite the foot drop, the veteran 
did not have complete paralysis of the nerve.  

In view of the foregoing, the Board concludes that it was not 
factually ascertainable that the veteran met the criteria for 
SMC based on loss of use of the left foot prior to March 30, 
2000.

III.  Conclusion

For these reasons, the Board concludes that the veteran is 
not entitled to an earlier effective date for either the 
assignment of a TDIU or the award of SMC.  Consequently, the 
benefits sought on appeal are denied.


ORDER

Entitlement to an effective date earlier than March 30, 2000, 
for an award of TDIU due to service-connected disability is 
denied.

Entitlement to an effective date earlier than March 30, 2000, 
for an award of SMC is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


